Citation Nr: 1543812	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  10-04 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a gastrointestinal disability, to include a colon-related disability, to include as secondary to a psychiatric disorder.

4.  Entitlement to service connection for hypertension, to include as secondary to a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Eric J. Barcavage, Agent 



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to March 1957.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to service connection for PTSD and any mental health disorder have been combined and recharacterized as a claim for service connection for an acquired psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The issue of entitlement to service connection for a stomach disorder has been recharacterized as a claim for service connection for a gastrointestinal disability, to include a colon disability.  See July 2015 Board Hearing Transcript.

The Veteran appeared at a hearing before the undersigned in July 2015.  The record was held open for 60 days to submit additional evidence.  In September 2015, the Veteran submitted evidence and waived initial RO consideration.  See 38 C.F.R. § 20.1304(c) (2015).

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a psychiatric disorder, a low back disability, a gastrointestinal disability, and hypertension; however, the Board finds that further development is needed to aid in the adjudication of these claims.  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

After reviewing the record, the Board finds that the Veteran has diagnosed disabilities for each of his claims, but there has been difficulty linking these disabilities to his active military service in part because his service treatment records are fire-related and unavailable for review.  See May 2009 Memorandum.  Given the absence of these records, the Veteran has sought to substantiate his claims by providing lay evidence of the history of his disabilities in the form of statements from himself and his family.  Accordingly, the Board finds that there is competent evidence that the Veteran has presently diagnosed disabilities that may be related to his active service.  The low threshold of McLendon has been met; VA has a duty to assist this Veteran in substantiating his claim by providing a medical examination to determine the nature and etiology of his disabilities.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the Veteran has not yet been provided such an examination, remand is required so that one may be scheduled.

The Board also notes that the lay evidence of record raises a secondary theory of entitlement with regards to the claims for a gastrointestinal disability, hypertension, and his diagnosed alcoholism.  As the RO has not considered this alternate theory of entitlement, the Veteran should be sent an updated VCAA notice regarding secondary service connection for these claims. 

Accordingly, the appeal is REMANDED for the following actions:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Make a second request to attempt to obtain any private treatment records, to include any archived records, pertaining to the Veteran's claims on appeal from Holy Spirit Hospital, Geisinger Medical Center, and Dr. Wardeh.  

3.  Provide the Veteran VCAA notice regarding secondary service connection for the issues of a gastrointestinal disability, hypertension, and alcoholism.

4.  Thereafter, schedule the Veteran for a VA psychiatric examination by an appropriate mental health professional.  The entire claims file must be reviewed by the examiner.

The examiner is to provide a diagnosis or diagnoses for the Veteran's mental disorder(s).  If a particular disorder is ruled out, a thorough explanation should be provided.

The Board notes that the record shows that the Veteran has suffered from anxiety disorder, major depressive disorder, adjustment disorders, alcohol dependence, and cognitive disorder.  If any of these disabilities are ruled out, a thorough explanation should be provided. 

If PTSD is diagnosed, the examiner must clearly state the stressor(s) upon which the diagnosis of PTSD is made.

For each diagnosis, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is related to his active service.

If there is a diagnosis of alcohol dependence, the examiner is to provide an opinion as to whether it is at least as likely as not proximately caused or proximately aggravated by any of his other psychiatric disorders.

The examiner should note that this requires a separate opinion on causation and another separate opinion on aggravation.  The term "aggravation" means a permanent increase in the claimed disability.  If aggravation is found, the examiner should, to the extent possible, establish a baseline level of severity of the alcohol dependence before it was aggravated by the identified psychiatric disorder.

All pertinent lay and medical evidence must be discussed in the rationale, including the Veteran and his family's lay statements.  The Board is cognizant of the fact that the Veteran's service treatment records are unavailable; however, this fact should not preclude a finding that his psychiatric disorder(s) are related to service.  A rationale such as "The Veteran's psychiatric disorder is unrelated to his active military service because it not found in his service treatment records." will be inadequate.  A more thorough and complete rationale is needed for all opinions expressed.

5.  After the development in 1-3 has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of his low back disorder.  The entire claims file must be reviewed.
The examiner should identify the Veteran's low disability or disabilities.

The examiner is then to answer whether it is at least as likely as not (a 50 percent or greater probability) that the disability was incurred in or is otherwise related to the Veteran's active military service.

All pertinent lay and medical evidence must be discussed in the rationale, including the Veteran and his family's lay statements.  The Board is cognizant of the fact that the Veteran's service treatment records are unavailable; however, this fact should not preclude a finding that his back disorder is related to service.  A rationale such as "The Veteran's back disability is unrelated to his active military service because it not found in his service treatment records." will be inadequate.  A more thorough and complete rationale is needed for all opinions expressed.

6.  After the development in 1-3 has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of his gastrointestinal disability.  The entire claims file must be reviewed.

The examiner must identify the Veteran's gastrointestinal disability.  In this regard, the Board has found evidence of problems relating to his colon, so these should be discussed.

The examiner is then to answer whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's gastrointestinal disability was incurred in or is otherwise related to his active military service.
The examiner should also opine as to whether it is at least as likely as not that the gastrointestinal disability is proximately caused or proximately aggravated by any of his diagnosed psychiatric disorders.

The examiner should note that this requires a separate opinion on causation and another separate opinion on aggravation.  The term "aggravation" means a permanent increase in the claimed disability.  If aggravation is found, the examiner should, to the extent possible, establish a baseline level of severity of the gastrointestinal disability before it was aggravated by the identified psychiatric disorder.

All pertinent lay and medical evidence must be discussed in the rationale, including the Veteran and his family's lay statements.  The Board is cognizant of the fact that the Veteran's service treatment records are unavailable; however, this fact should not preclude a finding that his gastrointestinal disability is related to service.  A rationale such as "The Veteran's gastrointestinal disability is unrelated to his active military service because it not found in his service treatment records." will be inadequate.  A more thorough and complete rationale is needed for all opinions expressed.

7.  After the development in 1-3 has been completed, schedule the Veteran for a VA examination to determine the etiology of his hypertension.  The entire claims file must be reviewed by the examiner.

The examiner must identify whether the Veteran has hypertension.

If the Veteran has this diagnosis, the examiner should answer whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was incurred in or is otherwise related to his active military service.

The examiner must also answer whether the Veteran's hypertension is proximately caused or proximately aggravated by his diagnosed psychiatric disorders, to include alcohol dependence.

The examiner should note that this requires a separate opinion on causation and another separate opinion on aggravation.  The term "aggravation" means a permanent increase in the claimed disability.  If aggravation is found, the examiner should, to the extent possible, establish a baseline level of severity of the hypertension before it was aggravated by the identified psychiatric disorder.

All pertinent lay and medical evidence must be discussed in the rationale, including the Veteran and his family's lay statements.  The Board is cognizant of the fact that the Veteran's service treatment records are unavailable; however, this fact should not preclude a finding that his hypertension is related to service.  A rationale such as "The Veteran's hypertension is unrelated to his active military service because it not found in his service treatment records." will be inadequate.  A more thorough and complete rationale is needed for all opinions expressed.

8.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.






_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




